711 N.W.2d 364 (2006)
474 Mich. 1094
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Nathan WILSON, Defendant-Appellant.
Docket No. 129960, COA No. 264283.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the application for leave to appeal the September 21, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. We note that relief is not prohibited by MCR 6.502(G) because this appeal does not involve the denial of a motion for relief from judgment. Rather, defendant filed a petition for DNA testing under MCL 770.16. However, defendant has failed to demonstrate that the DNA evidence he seeks would be material to his identity as the perpetrator under MCL 770.16(3).